IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


M.G.,                                        : No. 470 WAL 2016
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
V. S.J.,                                     : the Order of the Superior Court
                                             :
                     Petitioner              :

M.G.,                                        : No. 471 WAL 2016
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
V. S.J.,                                     : the Order of the Superior Court
                                             :
                     Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 10th day of April, 2017, the Petition for Allowance of Appeal and

Application for Consolidation are DENIED.